Fourth Court of Appeals
                                San Antonio, Texas
                                    September 12, 2018

                                    No. 04-18-00544-CV

                                IN THE INTEREST L.J.R.,

                 From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017PA01389
                         Honorable Richard Garcia, Judge Presiding


                                      ORDER
    The Appellant-Mother, S.H’s Motion to Extend Time to File Appellant’s Brief is hereby
GRANTED. Time is extended to September 24, 2018.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court